Citation Nr: 0938357	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 19, 
2006 for the grant of service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his son, and his daughter-in-law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran and several members of his family testified at a 
Board videoconference hearing before the undersigned Veterans 
Law Judge in September 2009.  

The Board sees the Veteran submitted additional evidence in 
May 2009, after certification of his appeal.  But he waived 
his right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).   As 
such, the Board accepts this evidence for inclusion in the 
record and consideration by the Board at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's earliest claim for service 
connection for bilateral hearing loss in a December 1997 
rating decision.  The RO notified the Veteran of this denial 
but he did not initiate an appeal of the decision.  

2.  There is no subsequent formal or informal claim seeking 
service connection for bilateral hearing loss between the 
last final denial in December 1997 and the December 19, 2006 
claim to reopen.  




CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).

2.  The criteria for an effective date earlier than December 
19, 2006 for the award of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this issue is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
VCAA letters from the RO to the Veteran dated in November 
2007 and May 2008, both of which are compliant with the 
recent case of Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

As to the timing of VCAA notice, the U.S. Court of Appeals 
for Veterans Claims (Court) and Federal Circuit Court have 
held that VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 
120.  In the present case, the RO issued all required VCAA 
notice prior to the July 2008 rating decision on appeal.  
Thus, there is no timing error.   

With regard to content, the effective date issue on appeal 
stems from an initial rating assignment granted for bilateral 
hearing loss in a July 2008 rating decision.  In this regard, 
the Court has held that an appellant's filing of a Notice of 
Disagreement (NOD) regarding an effective date, such as the 
case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and Statements of 
the Case (SOCs) described within 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

In this regard, with respect to content, the RO actually 
provided the Veteran with downstream Dingess notice in 
November 2007 and May 2008 pertaining to the disability 
rating and effective date elements of his bilateral hearing 
loss claim.  Further, after the Veteran filed an NOD with 
regard to an earlier effective date for his bilateral hearing 
loss, the additional notice requirements described within 
38 U.S.C. §§ 5104 and 7105 were met by the March 2009 SOC.  
Specifically, the SOC provided the Veteran with a summary of 
the pertinent evidence as to his earlier effective date 
claim, a citation to the pertinent laws and regulations 
governing an earlier effective date, and a summary of the 
reasons and bases for the RO's decision to deny an earlier 
effective date.  In addition, at the hearing, the Veteran and 
his spouse appeared to have general knowledge of why his 
earlier effective date claim was denied (based on the rule 
that an effective date for new and material evidence is 
generally no earlier than the date of receipt of his claim to 
reopen).  Consequently, as to notice provided for the 
downstream effective date element of his claim, prejudicial 
error has not been established.       

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), relevant VA treatment 
records, and a VA medical examination and opinion.  The 
Veteran has submitted personal statements, lay statements 
from family, hearing testimony, private medical evidence, and 
a newspaper article on hearing loss.  Neither the Veteran nor 
his representative has contended that any additional evidence 
remains outstanding.  Thus, the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim for 
increase, or a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A rating decision becomes final if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The effective date based on the submission of new and 
material evidence received after a final disallowance is the 
date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that 
the effective date for the grant of service connection 
following a final decision is the date of the reopened claim.  
See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the 
Court thus holds that the effective date statute, 38 U.S.C.A. 
§ 5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monthly benefits 
no earlier than the date that the claim for reopening was 
filed").  In the Sears case, the Court explained that the 
statutory framework did not allow for the Board to reach back 
to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.  The Court explained that 
the term new claim, as it appeared in 38 C.F.R. § 3.400(q), 
means a claim to reopen a previously and finally decided 
claim.  

In order for the Veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the Veteran and is not before 
the Board at this time.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 
35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The 
Court has recently confirmed that raising a pending claim 
theory in connection with a challenge to the effective-date 
decision is procedurally proper.  Ingram v. Nicholson, 21 
Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases 
have not overruled the pending claim doctrine articulated in 
Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) 
(since VA failed to issue SOC after valid NOD was filed, the 
original claim was still pending and is relevant to 
determining the effective date of a service connection 
award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that 
disability).  

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the specified types of medical 
evidence will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 
3.157(b).  Such evidence includes a report of VA outpatient 
or hospital examination or report of admission to a VA 
hospital.  38 C.F.R. § 3.157(b)(1).  When the evidence in 
question is VA medical evidence, the effective date of the 
claim is the date of treatment.  Id.  These provisions apply 
only when such reports relate to examination or treatment of 
a service-connected disability or when a claim to reopen 
specifying the benefit sought is received within one year 
from the date of the examination, treatment, or admission.  
Id.  When medical evidence is from a private physician, the 
effective date of the claim will be the date of receipt of 
such evidence.  38 C.F.R. § 3.157(b)(2).

Analysis

The RO reopened the Veteran's bilateral hearing loss claim 
and granted service connection in the July 2008 rating 
decision on appeal.  The RO established an effective date of 
December 19, 2006, the date of receipt of his claim to 
reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 
3.400(r).  The grant of service connection was based on a 
June 2008 VA audiology examination which diagnosed the 
Veteran with bilateral hearing loss related to in-service 
acoustic trauma in the 1940s.  The Veteran filed a July 2008 
NOD with the effective date assigned.  The appeal has now 
reached the Board.  

The Veteran contends that the effective date assigned for the 
award of service connection for bilateral hearing loss - 
December 19, 2006, is not correct.  The Veteran seeks an 
earlier effective date of (1) November 24, 1945, the day 
after discharge from service since he asserts he has 
experienced hearing loss symptoms since that time; or (2) 
November 4, 1997, the date he filed his original claim for 
service connection for hearing loss.  See July 2008 NOD; 
March 2009 Substantive Appeal; May 2009 personal statement; 
and September 2009 videoconference testimony at pages 3, 7.  
The Veteran believes it is not fair that the effective date 
assigned was based on his December 19, 2006 claim to reopen.  
He argues that when he filed his original claim in November 
1997, he did not understand the appeals process, he did not 
receive proper assistance from VA by way of a VA audiology 
examination at that time, and he was not properly advised of 
the previous denial by VA.  See September 2009 
videoconference testimony at pages 3, 7, 9.   

The Veteran was discharged from service in November 1945.  At 
the outset, there is no evidence that a claim for service 
connection for bilateral hearing loss was received within one 
year after the Veteran's separation from service in November 
1945.  Therefore, the effective date cannot be the day 
following separation from service.  38 C.F.R. § 3.400(b)(2).  

The Veteran filed his original, formal claim for service 
connection for bilateral hearing loss in November 1997.  The 
RO denied service connection for bilateral hearing loss in a 
December 1997 rating decision.  The RO notified the Veteran 
of that decision in the same month at his address of record 
and apprised him of his procedural and appellate rights (by 
way of a VA Form 4107), but he did not initiate an appeal.  
The Veteran stated at the hearing that he was not properly 
advised by the VA.  But the December 1997 notice letter 
enclosed a VA Form 4107 explaining the Veteran's right to 
appeal.  There was no indication that this letter was 
returned or not received by the Veteran.  Therefore, the 
December 1997 rating decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2008).

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  In Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), the Court noted that VA is required only to mail 
notice to the latest address of record in order for the 
presumption of regularity to attach.  In addition, according 
to VA regulation, notification for VA purposes is written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  Notification of the final December 1997 
rating decision was clearly sent to the Veteran's address of 
record, with no indication of nonreceipt.   

Most importantly, the claims folder contains no other 
communication from the Veteran or his representative 
indicating an intent to seek, or a belief in entitlement to, 
service connection for bilateral hearing loss after the final 
December 1997 rating decision but before the December 19, 
2006 effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Unfortunately, there is no provision in the law for awarding 
an earlier effective date based on the Veteran and his 
family's credible assertions regarding the existence of his 
bilateral hearing loss dating back from the time of his 
military service in the 1940s.  See e.g., lay statements from 
family members dated in May and June of 2008.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  
There is also no provision in the law to award the Veteran an 
earlier effective date based on VA's failure to provide him 
with a VA audiology examination in 1997, at the time his 
original claim was filed.  The Board's actions are bound by 
the applicable law and regulations as written and has no 
power to grant benefits not authorized by law.  38 U.S.C.A. § 
7104(c).   

In fact, at the hearing, it was conceded that the Veteran did 
not file any hearing loss claim between the time of the 
December 1997 final rating decision to the December 2006 
claim to reopen.  See videoconference hearing testimony at 
page 12.  As noted above, the Court held, in Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory 
framework simply does not allow for the Board to reach back 
to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  

The Veteran has also argued he was unaware of the appeals 
process to the Board in 1997, such that he did not continue 
to appeal his original claim.  As soon as he became aware, he 
filed a claim to reopen in 2006.  He believes he should not 
be unjustly penalized for his lack of knowledge.  See May 
2009 personal statement.  Nevertheless, payments of monetary 
benefits from the Federal Treasury must be authorized by 
statute, notwithstanding incomplete or even erroneous 
information provided by others, including Government 
employees, and regardless of extenuating circumstances or 
claims of fairness.  See, e.g., Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 
110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  See 
also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding 
that inaccurate advice does not create any legal right to 
benefits where such benefits are otherwise precluded.); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits).

The Board also sees that an earlier private audiology report 
dated in March 1996 and a VA treatment record dated in 
January 2003 diagnosed bilateral hearing loss and the use of 
hearing aids for the Veteran.  In this regard, 38 C.F.R. 
§ 3.157 provides that, once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the specified types of evidence will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b).  Such evidence includes a 
report of VA outpatient or hospital examination or report of 
admission to a VA hospital.  38 C.F.R. § 3.157(b)(1).  Such 
evidence can also include a report from a private physician, 
in which case the effective date of the claim will be the 
date of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).  

But the Federal Circuit has interpreted  § 3.157 to mean that 
an informal claim "must be for a condition that not only has 
been the subject of a prior claim, but the condition must 
also have previously been found to be service connected" or 
disallowed because the disability was "not compensable in 
degree."  MacPhee v. Nicholson, 459 F.3d 1323,1326 (Fed. Cir. 
2006); see also Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim); Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992)  (section 
3.157(b) provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted).  
       
In the present case, the RO previously denied service 
connection for bilateral hearing loss disorder in a December 
1997 rating decision.  But at the time the Veteran received 
March 1996 private treatment and January 2003 VA treatment 
record for hearing loss, there is no indication that his 
hearing loss was either allowed or that it was disallowed for 
the reason that the service-connected disability is not 
compensable in degree.  Service connection for bilateral 
hearing loss was not granted until the RO issued a July 2008 
rating decision.  Thus, here, 38 C.F.R. § 3.157(b) does not 
provide a legal basis for an earlier effective date.  

The law is clear: the proper effective date for new and 
material evidence other than service medical records received 
after a final disallowance is the date of receipt of the 
claim to reopen or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 
3.400(r).  The Board need not determine whether the precise 
date of entitlement for hearing loss occurred prior to the 
claim to reopen or subsequent to it - since in either case 
the date of the claim to reopen (December 19, 2006) provides 
the earliest effective date possible for this Veteran.  
Accordingly, the preponderance of the evidence is against an 
effective date earlier than the December 19, 2006 for the 
award of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

An effective date earlier than December 19, 2006 for the 
grant of service connection for bilateral hearing loss is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


